Name: Commission Regulation (EEC) No 3276/80 of 17 December 1980 amending Regulation (EEC) No 2727/80 in respect of the list of Member States authorized to permit under certain conditions an additional increase in the alcoholic strength of certain wines and certain products intended for wine making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12. 80 Official Journal of the European Communities No L 343/ 17 COMMISSION REGULATION (EEC) No 3276/80 of 17 December 1980 amending Regulation (EEC) No 2727/80 in respect of the list of Member States authorized to permit under certain conditions an additional increase in the alco ­ holic strength of certain wines and certain products intended for wine making tions during 1980 in the wine-growing regions in the United Kingdom, the additional increase in the natural alcoholic strength should also be permitted in the said regions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza tion of the market in wine ('), as last amended by Regulation (EEC) No 2930/80 (2), and in particular Article 32 (4) thereof, Whereas, under Article 32 ( 1 ) of Regulation (EEC) No 337/79, Member States may permit an increase in the actual or potential natural alcoholic strength only within certain limits ; Whereas, because of the exceptionally unfavourable weather conditions in 1980 in wine-growing Zone A and in parts of Zone B, where there was abnormally high rainfall and a lack of sunshine, the Commission authorized, by Regulation (EEC) No 2727/80 (3), the Federal Republic of Germany, the French Republic and the Grand Duchy of Luxembourg to permit an additional increase in the natural alcoholic strength within the meaning of Article 32 (2) of Regulation (EEC) No 337/79 in the regions affected ; whereas, in view of the exceptionally unfavourable weather condi HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 1 of Regulation (EEC) No 2727/80 : '4 . in the case of the United Kingdom are produced from grapes intended for the produc ­ tion of table wines and harvested in the United Kingdom'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1980 . For the Commission Finn GUNDELACH Vice-President ( J ) OJ No L 54, 5 . 3 . 1979, p. 1 . P) OJ No L 305, 14. 11 . 1980, p. 1 . (J) OJ No L 281 , 25 . 10 . 1980, p . 20 .